xm-is
                                    ELECTRONIC RECORD




COA#          01-13-00299-CR                         OFFENSE: 28.02 (Arson)

              Robert Earl Schiele v. The State of
STYLE:        Texas                                  COUNTY:         Polk

COA DISPOSITION:           AFFIRM                    TRIAL COURT:    411th District Court


DATE: 02/19/2015                       Publish: NO   TC CASE #:      22467




                            IN THE COURT OF CRIMINAL APPEALS



             Robert Earl Schiele v. The State of
STYLE:       Texas                                        CCA#:
                                                                             7W-IS
            ?kO SE                       Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                       DATE:
                                                          JUDGE:

DATE:          OSf/Jf^Q/S'                                SIGNED:                           PC:_
JUDG   E:      /V< <^£<^u*-<.                             PUBLISH:                          DNP:




                                                                                            MOTION FOR

                                                       REHEARING IN CCA IS:

                                                       JUDGE:




                                                                                 ELECTRONIC RECORD